Citation Nr: 0629540	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1992 to April 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 1995 
rating decision of the Philadelphia RO.  In November 2000, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was 
previously before the Board in March 2001 and July 2003, when 
it was remanded for further development of the evidence.  In 
August 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.


FINDING OF FACT

The veteran is reasonably shown to have IBS that is related 
to service.


CONCLUSION OF LAW

Service connection for IBS is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

B.	Factual Background

Service medical records (SMRs) show the veteran had her 
gallbladder removed in June 1993 while stationed in Korea.  
After the surgery, the veteran continued to complain of and 
seek treatment for abdominal pain and nausea.  SMRs from 
September, October, and November 1993 provide impressions of 
"probable" IBS.  Several gastrointestinal (GI) studies, 
such as a small bowel follow through, were completed; the 
results of these tests were normal.  The plan in November 
1993 was to schedule an endoscopic retrograde 
cholangiopancreatography (ERCP), however, SMRs do not reflect 
this test was ever completed.  The veteran subsequently 
returned to the United States where she underwent further 
medical testing; treatment notations indicate her picture was 
compatible with IBS.  Psychiatric testing in February 1994 
resulted in a diagnosis of somatoform disorder, rule out 
depression.  IBS was not noted on August 1994 periodic 
physical examination.  September 1994 tests results from 
Walter Reed Army Medical Center show delayed gastric emptying 
to a mild degree.  The September 1994 medical board 
evaluation provided an Axis I diagnosis of "undifferentiated 
somatoform disorder manifested by greater than six month 
history of gastrointestinal complaints with a negative 
organic workup treated and unimproved."  The medical board 
concluded the veteran was medically unacceptable.  DD Form 
214 indicates the veteran was separated from service in April 
1995 because of physical disability. 

May 1995 to March 2003 VA treatment and examination records 
show the veteran continued to complain of abdominal pain, 
nausea, and diarrhea.  

An October 1995 VA ultrasound of the abdomen was normal, 
except for the absent gallbladder.  

In conjunction with an April 1996 VA examination, June 1996 
VA abdomen ultrasound and upper GI series results were 
normal.  Barium enema showed fecal artifacts, but was 
otherwise normal.  In December 1997, the examiner 
interpreting these results provided diagnoses of "chronic GI 
disorder, apparently psychosomatic" and anorexia nervosa.  
He noted that he concluded the GI disorder was psychosomatic 
because there was no active pathology in the abdomen.  The 
veteran linked her symptoms to her gallbladder removal, but 
the examiner stated that type of surgery did not normally 
"give this pathology."  

At the November 2000 hearing, the veteran testified that she 
continued to suffer from abdominal pain "pretty much on a 
daily basis."  If she ate something that did not agree with 
her, she vomited or had diarrhea.  When she ate foods that 
did not cause those problems she had infrequent bowel 
movements (about three a month).  She controlled the problem 
by restricting her diet, and for several years only ate baby 
food.  As a result of her dietary restrictions, she lost a 
lot of weight.  She testified that she became very tired and 
weak and had difficulty maintaining employment because her 
illness caused her to take a lot of time off from work, 
resulting in her having three or four jobs over the last 
couple of years.  She also stated her illness caused her 
"more or less [to] become an introvert."

On February 2003 VA examination, the examiner thoroughly 
reviewed the veteran's claims file.  The veteran provided a 
history of continuing to suffer from diarrhea and abdominal 
pain since her discharge from service.  She develops 
abdominal pain in the lower and right upper quadrant of the 
abdomen and has diarrhea within a half-hour of eating.  
Acidic, greasy, or spicy foods, milk, and meats cause her to 
have cramps and diarrhea.  Cheese does not cause these 
problems and lactose tolerance testing during service 
concluded she was not lactose intolerant.  She averages three 
to five bowel movements a day; has runny and watery stools 
that do not contain undigested foods, but sometimes contain 
grease and usually contain a lot of mucus.  She occasionally 
notices blood in her stools.  The examiner noted there was no 
history of melena.  She also reported she periodically 
suffers from fever and chills.  On physical examination, the 
mid lower abdomen and right upper quadrant were tender to 
palpation.  Bowel sounds were "slightly hyperactive."  The 
abdomen was soft and there were no masses of 
hepatosplenomegaly.  Rectal examination revealed external 
skin tags; some formed stool in the rectal vault; no rectal 
masses; and tenderness upon examination that caused 
discomfort in the mid-abdomen anteriorly.  The examiner's 
plan was to complete an upper GI series, small bowel follow 
through, and laboratory studies before providing a diagnosis 
and etiology opinion.  

A February 2003 note from a physician's assistant (PA), 
written in conjunction with the above described VA 
examination, reflects the PA reviewed the veteran's records 
and the VA examiner's examination report.  She noted that 
several tests should be performed, to include a lactose 
intolerance test, an ERCP, and a sphincter of Oddi manometry, 
to rule out certain disorders, such as lactose intolerance, a 
sphincter of Oddi dysfunction, and celiac disease.  She 
concluded that "the most likely explanation for her chronic 
symptoms and nondiagnostic workup is in fact [IBS], which 
falls under the category of somatoform disorders.  The 
syndrome has its basis in stress, tension, and anxiety, and 
although I think further testing might be indicated, I think 
there is a high likelihood further testing will not result in 
significant findings."  A draft version of this note is 
signed by the VA examiner, indicating approval of the PA's 
treatment plan and opinions.

March 2003 VA upper GI series and small bowel follow through 
results were normal.  An addendum to the VA examination 
report (by the February 2003 PA, approved by the VA examiner) 
states that lab studies were normal and unrevealing.  The 
veteran did not provide stool samples.  The addendum notes a 
gastroenterology evaluation by Dr. G. was reviewed.  The PA 
was unable to get in touch with the veteran, so additional 
tests suggested by Dr. G. were not completed.  Since these 
tests were not done, the PA provided a diagnosis of 
somatoform disorder based on the following rationale:

At this juncture, it can be stated that there is 
no objective evidence to support a diagnosis of 
some type of organic gastrointestinal disorder.  
It is more likely than not that no organic disease 
would have been uncovered to explain her prolonged 
symptoms had additional tests been done and at 
this point in time no such disorder has been 
uncovered with the testing done to date.  
Therefore, the diagnosis would remain the same 
somatoform disorder (irritable bowel syndrome).  I 
also direct you to the conclusion given by Dr. 
[G.], the consulting gastroenterologist, who felt 
that further testing would be not likely to result 
in any significant findings.

In August 2005, the Board referred the case for a VHA 
advisory opinion requesting responses to two questions:  1) 
Is IBS an "organic" gastrointestinal disorder or a 
"somatoform" disorder?; and 2) If IBS is an "organic" 
gastrointestinal disorder, is it related to her military 
service (to include the diagnoses of "probable" IBS in 
service)?

In September 2005, a VA gastroenterologist reviewed the 
veteran's claims file and noted that the veteran has been 
given several presumptive diagnoses of IBS, but had not 
received a definitive diagnosis.  She indicated that the 
Rome or Manning criteria used to make a definitive diagnosis 
of IBS could not be applied, because specific data regarding 
the consistency and frequency of stool, presence or absence 
of mucus, and relationship of the veteran's pain to 
defecation were not in the claims file.  She stated that 
"[i]n order to make the diagnosis of IBS all other 
etiologies must be ruled out and certain clinical symptoms 
must exist."  The gastroenterologist provided the following 
explanation regarding the disorder of IBS:

IBS is a motor disorder clinically consisting of 
altered bowel habits, abdominal pain, and the 
absence of any detectable organic pathology.  We 
classify IBS as a functional bowel disorder.  In 
IBS we believe it is an illness albeit with no 
organic pathology that can be diagnosed with 
current methods.  IBS is defined by clinical 
criteria.  Two different criteria, Rome and 
Manning[,] have been described to make the 
diagnosis of IBS.  IBS is multifactorial in 
etiology and pathophysiology and frequently has a 
psychological component most often depression, 
however it is a functional bowel disease not a 
psychiatric disease.  IBS is a syndrome 
manifesting disordered motor activity of the 
colon and rectum and often is only part of a more 
generalized disorder of the gut.  IBS is a true 
medical disorder with significant impact on those 
afflicted with [it] in regard to symptom 
severity, disability, and impaired quality of 
life. . . .  Although IBS patients show enhanced 
stress responsiveness, and more severe and 
prolonged impairment of bowel function related to 
various inciting factors, specific psychological 
factors are not characteristic of the disorder; 
they are not considered in the diagnosis.

The VHA gastroenterologist did not provide an etiology 
opinion.

C.	Legal Criteria

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The record shows the veteran received treatment for abdominal 
pain, nausea, and diarrhea during service; SMRs also include 
several notations of "probable" diagnoses of IBS.  VA 
treatment records and history provided by the veteran show 
that the symptoms of abdominal pain, nausea, and diarrhea 
have persisted since her discharge from service.  She has 
received many diagnoses of IBS as psychosomatic and 
somatoform disorders, including a December 1997 VA examiner's 
diagnosis of "chronic GI disorder, apparently 
psychosomatic" and a February and March 2003 VA examiner 
approved diagnosis of "somatoform disorder (irritable bowel 
syndrome)".  The characterizations of these diagnoses as 
somatoform disorders were because all clinical test results 
were normal and, even though all necessary testing had not 
been completed, it was not believed further testing would 
uncover an organic disorder. 

In September 2005, a VHA specialist noted that while 
presumptive diagnoses of IBS had been provided, necessary 
tests had not been completed to rule out other potential 
diagnoses.  She stated she was unable to apply the Rome or 
Manning criteria to make a conclusive diagnosis of IBS 
because pertinent questions, such as the consistency and 
frequency of stool, presence or absence of mucus, and 
relationship of abdominal pain to defecation, had not been 
asked.  However, it is noteworthy that on February 2003 VA 
examination, the veteran reported she averaged three to five 
bowel movements a day, had runny and watery stools that 
usually contained a lot of mucus, and would get abdominal 
pain and diarrhea after eating certain foods.  These findings 
specifically correspond to the Rome criteria mentioned by the 
VHA gastroenterologist.  The March 2003 VA opinion that no 
organic pathology had been found by tests previously 
completed and that it was unlikely further testing would 
uncover an organic disease aligns with the VHA 
gastroenterologist's explanation that there is "an absence 
of any detectable organic pathology" with the disorder of 
IBS.  

In evaluating the entirety of the above cited evidence, the 
Board finds that there is an approximate balance of the 
evidence for and against the veteran's claim.  Resolving 
reasonable doubt in her favor as the law requires in such 
circumstances, the Board concludes that service connection 
for IBS is warranted.  


ORDER

Service connection for IBS is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


